Citation Nr: 0929445	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  06-03 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel
 


INTRODUCTION

The Veteran had active service from September 1963 to 
September 1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

In February 2006, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO) at the RO.  He also 
testified before the undersigned Acting Veterans Law Judge in 
Washington, D.C., via videoconference in June 2009.


FINDING OF FACT

The Veteran's current bilateral hearing loss, which 
manifested itself first many years post-service, is not 
related to active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.40, 3.41, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in January 2003, VA notified the appellant 
of the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the appellant to submit medical evidence 
relating the claimed disability to active service and noted 
other types of evidence the Veteran could submit in support 
of his claim.  The Veteran also was informed of when and 
where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has 
satisfied substantially the requirement that the Veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for bilateral 
hearing loss.  Thus, any failure to notify and/or develop 
this claim under the VCAA cannot be considered prejudicial to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the appellant of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the appellant's claim is being denied in this 
decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the appellant.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d 
at 1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board.  It appears that all known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; the 
Veteran has not contended otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran 
also has been provided with VA examinations which address the 
contended causal relationship between the claimed disability 
and active service.  In summary, VA has done everything 
reasonably possible to notify and to assist the Veteran and 
no further action is necessary to meet the requirements of 
the VCAA.

					Factual Background

The Veteran's service treatment records show that his ears 
were normal at his enlistment examination in September 1963.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
-10
X
-5
LEFT
5
10
15
X
-5

The appellant's ears also were normal at his separation 
examination.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
0
LEFT
0
0
0
X
0

The appellant denied hearing loss at that time.  

The post-service medical evidence shows that a private 
examination in March 2001 revealed mixed hearing loss.  An 
audiological evaluation in March 2001 revealed mild, mixed 
hearing loss in the right ear and essentially normal hearing 
in the left ear.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35
25
30
LEFT
25
30
25
25
15

The appellant was afforded a VA audio compensation and 
pension examination in February 2003.  During this 
examination, the appellant reported hazardous noise exposure 
in service without the use of hearing protection.  The 
appellant further reported post service noise exposure with 
the use of hearing protection from construction work, power 
lawn mower, weed eater and leaf/grass blower.  

On the authorized audiological evaluation in February 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
50
55
65
LEFT
40
45
50
40
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 in the left ear.  The 
appellant was diagnosed with moderate to moderately-severe 
sensorineural hearing loss of the right ear and moderate 
sensorineural hearing loss for the left ear.  The appellant 
reported that he first noticed difficulty hearing five years 
ago.  The VA examiner opined that, due to the reported onset 
time of hearing loss, 32 years after discharge, it is 
unlikely that military noise exposure caused his hearing 
loss.  

Via various statements the appellant has reported in service 
noise exposure from firearms, machine guns, mortars, firing 
range, hovercraft, tanks, heavy artillery, combat explosions 
and aircraft engines without the use of ear protection.  He 
has reported his participation in combat caused his hearing 
loss.  The appellant reported that his hearing loss started 
in service and that he has been suffering from it since.  He 
has further reported that he was told that his hearing loss 
was related to service.  

Legal Criteria & Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including sensorineural hearing 
loss (as an organic disease of the nervous system), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater or where the auditory thresholds for at least three 
of these frequencies are 26 dB or greater or when speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
bilateral hearing loss.  The Veteran has contended that he 
was exposed to loud noises during active combat service.  The 
Board acknowledges that the Veteran served in combat while on 
active service and that he likely was exposed to loud noises 
as a result of such service.  See 38 U.S.C.A. § 1154(b).  As 
will be shown below, however, the Board finds that the more 
probative evidence establishes that the Veteran's current 
bilateral hearing loss is not related to service.  The 
Veteran's service treatment records did not show any hearing 
loss complaints, findings or diagnoses.  The Veteran's 
separation physical examination in 1966 revealed normal 
hearing and his ears were normal at that time.  Absent 
competent medical evidence showing that the Veteran was 
diagnosed as having bilateral hearing loss during active 
service or within the first post-service year (i.e., by 
September 1967), service connection for bilateral hearing 
loss on a presumptive basis is not warranted.  See 38 C.F.R. 
§§ 3.307, 3.309.  It appears instead that the Veteran first 
was diagnosed with hearing loss in March 2001, several 
decades after service separation.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The Board also acknowledges that the Veteran has impaired 
hearing for VA purposes.  See 38 C.F.R. § 3.385.  At his 
February 2003 VA examination, the Veteran reported that he 
first noticed hearing difficulty five years earlier.  
Critically, the VA examiner opined in February 2003 that, due 
to the Veteran's reported onset time of hearing loss 32 years 
after his discharge from active service, it was unlikely that 
in-service noise exposure caused the Veteran's hearing loss.  
In summary, absent medical evidence, to include a nexus 
opinion, relating the Veteran's bilateral hearing loss to 
active service, the Board finds that service connection for 
bilateral hearing loss is not warranted.

To the extent that the appellant attributes his current 
hearing loss disability to in-service noise exposure, the 
Board notes that the appellant's assertions of continuity of 
symptomatology are not credible in the absence of objective 
medical evidence demonstrating such continuity.  The Veterans 
Court has held that, as fact finder, the Board is obligated 
to, and fully justified in, determining whether lay evidence 
is credible in and of itself, i.e., because of possible bias, 
conflicting statements, etc.  Furthermore, the Veterans Court 
also has held that the Board can weigh the absence of 
contemporaneous medical evidence against the lay evidence of 
record.  See Buchanan v. Nicholson, 451 F3d 1331 (2006).  
Here, the Board finds that the Veteran's assertions to be 
entitled to less probative value than the contemporaneous 
separation physical examination in 1966 showing no hearing 
loss and the February 2003 VA examiner's opinion that it was 
unlikely that the Veteran's military noise exposure caused 
his hearing loss.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


